Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2009

USA v. Dennis Sprigg
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3223




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Dennis Sprigg" (2009). 2009 Decisions. Paper 1237.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1237


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 08-3223
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                                  DENNIS SPRIGGS,

                                       Appellant
                                   _______________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                 (D.C. No. 03-cr-246)
                     District Judge: Honorable Sylvia H. Rambo
                                  _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 21, 2009

            Before: FUENTES, JORDAN and NYGAARD, Circuit Judges.

                                (Filed on June 04, 2009 )
                                   _______________

                              OPINION OF THE COURT
                                  _______________

JORDAN, Circuit Judge.

      Dennis Spriggs appeals the denial by the United States District Court for the

Middle District of Pennsylvania of his motion to reduce his sentence pursuant to 18
U.S.C. § 3582(c)(2). Because the District Court correctly determined that it did not have

authority to reduce Spriggs’s sentence, we will affirm.

I.     Background

       Spriggs pled guilty to distribution and possession with intent to distribute crack

cocaine, in violation of 21 U.S.C. § 841(a)(1). The District Court determined that Spriggs

was a career offender under the United States Sentencing Guidelines, set his offense level

based on the career offender table at U.S.S.G. § 4B1.1, and sentenced him to ninety-six

months in prison. Spriggs filed a motion under 18 U.S.C. § 3582(c)(2) to have his

sentence reduced based on the recent amendments to the Sentencing Guidelines that

retroactively lowered the base offense level for crack cocaine offenses. The District

Court denied his motion, stating simply that “[d]ue to defendant’s status as a career

offender, the guideline range remains the same.” (App. 3.) Spriggs filed a timely notice

of appeal and contends that the District Court erred in denying his motion.

II.    Discussion 1

       When a defendant files a motion for a sentence reduction under 18 U.S.C.

§ 3582(c), the district court conducts a two-step analysis. First, it determines whether the

defendant “has been sentenced to a term of imprisonment based on a sentencing range



       1
         Under 18 U.S.C. § 3231, the District Court had jurisdiction to consider the effect
of the Sentencing Guidelines amendments on Spriggs’s sentence. See United States v.
Mateo, — F.3d —, 2009 WL 750411, *2 n.1, *3 (3d Cir. March 24, 2009). We have
jurisdiction to review the District Court’s denial of Spriggs’s motion pursuant to 28
U.S.C. § 1291.

                                             2
that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2). If the defendant’s sentencing range has not been lowered, the district court

is not authorized to reduce the sentence and must deny the motion. See 18 U.S.C.

§ 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(2) (“A reduction in the defendant’s term of

imprisonment is not consistent with this policy statement and therefore is not authorized

under 18 U.S.C. § 3582(c)(2) if ... (B) an amendment listed in subsection (c) does not

have the effect of lowering the defendant’s applicable guideline range.”). If the

defendant’s sentencing range has been lowered, the district court is to consider the

§ 3553(a) factors and the applicable policy statements in the Sentencing Guidelines in

deciding whether to exercise its discretion to reduce the defendant’s sentence. 18 U.S.C.

§ 3582(c)(2).

       Because the first step required the District Court to interpret the Sentencing

Guidelines, we review de novo its decision at that step of the analysis. See United States

v. Williams, 344 F.3d 365, 377 (3d Cir.2003). As the second step involved the exercise of

the District Court’s discretion, we review that portion of the analysis for abuse of

discretion. See Mateo, — F.3d —, 2009 WL 750411, *2 n.2.

       As we recently explained in United States v. Mateo, the crack cocaine amendments

did not lower the sentencing ranges of defendants who were sentenced on the basis of

their status as career offenders. Mateo, — F.3d —, 2009 WL 750411, *3. (The

amendment to the crack cocaine guidelines “simply ‘provides no benefit to career



                                              3
offenders’”) (quoting United States v. Forman, 553 F.3d 585, 589 (7th Cir, 2009)).

Because Spriggs’s sentence range was based on his status as a career offender, it was not

lowered by the crack cocaine amendments, and the District Court was not authorized to

reduce his sentence. The District Court properly denied Spriggs’s motion at step one and

did not need to continue to the second part of the analysis.

III.   Conclusion

       Because the District Court correctly determined that it did not have authority to

reduce Spriggs’s sentence, we will affirm.




                                              4